Title: From John Quincy Adams to Abigail Smith Adams, 17 July 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				N. 74.
					
					London 17. July 1815
				
				Your kind Letters of 20 May and 4 June have been received together with others to my wife and the children which they have answered and will answer for themselves. Hitherto since our arrival in London, I have been obliged to rely upon their punctuality in answering your Letters, as an apology for the temporary deficiency of mine. Besides the multitude of trifling but indispensable avocations which have absorbed a great part of my time; I have been engaged in the negotiation of a Commercial Convention, upon which my Colleagues, Messrs: Clay and Gallatin had entered before I came, and which was signed on the 3d: of this Month—Mr: Gallatin takes it with him to America. It settles only for four years, and only two of the numerous objects of collision in the commercial Relations, between the two Countries—Whether it will be possible hereafter to find or to promote a temper of mutual conciliation and accommodation on both sides, time only can disclose—The importance of the United States, in the general scale of civilized Nations, increases in the estimation of all Europe, quite as rapidly as in reality—Their naval exploits throughout the late War had made an impression profound and universal, in every part of Europe—The issue of the last campaign by Land, both in the North and South has still deepened and confirmed that impression—It is perhaps impossible for an American who has not been abroad, and witnessed the results to imagine how much the War has raised the National Character—But I will affirm without fear of Contradiction that no American visiting in Europe in 1815 can avoid perceiving how much more individual Consideration he derives from the reputation of the Nation to which he belongs, than he could have derived in 1811—When a friend of mine whose political errors (as I deem them) have been greater, and more lamentable than those of any other of my fellow Citizens, publicly said in Congress that the Administration could not be kicked into a War, he only said of his political opponents, what the Nations of Europe generally thought of the whole American Nation—That identical expression, though I believe it was only an ebullition of inconsiderate anger and contempt, probably contributed to produce the War—It requires a mind very peculiarly and happily tempered in an individual to endure the reproach of cowardice from an adversary, without being instigated by it to deeds of rashness—Such self–controul is still more rare in public bodies than in single persons—The injustice and outrages which we had been suffering for a succession of years from almost all the then belligerent powers, but in a supereminent degree from Great-Britain, and the unavailing efforts which we had made to obtain redress by negotiation and remonstrance had certainly excited a sentiment very general in foreign Countries, that our Spirit of resistance against injury evaporated in words, and that we had not the energy to defend our rights by an appeal to arms—This opinion has been gloriously refuted by the War—I have uniformly lamented the necessity of the War, without being able even to my own judgment to deny it; and among the strongest proofs that it was necessary, has been in my Mind that very expression of my angry and prejudiced friend. For  I hold it to be one of the heaviest misfortunes that can befall a Nation, that an opinion should become generally prevalent that it suffers wrong for the want of Spirit to maintain its rights—Consider on the narrow scale of party the result of War has not answered the expectations of either side of our great political divisions—It has neither disgraced the Country nor overthrown the administration, as was expected and I am afraid hoped on one side—It has not secured the objects for which it was declared, on the other—The Peace has left the great questions of impressments and blockades, as they were before the War, with a prospect that another conflict upon the same  principles  may hereafter be necessary—But the Spirit of the Nation has been proved to the conviction of all mankind—Deeds of glory have been atchieved by Land and Sea, to which Americans may and do appeal with pride—It is not to the Hartford Conventions, nor to inglorious and invidious attempts of a Massachusetts Senate to sully by their resolves, the lustre of their Country’s heroes, that the world will henceforth look for the shining side of the American Character—Whatever junto Statesmen may deem of themselves, if their patriotism should figure in history  as it does in the view of their contemporaries across the Atlantic their highest honour will be to hide their heads, when the names are pronounced of those whose laurels they vainly attempted to blastAmong the advantageous consequences of the War, I wish to believe will be that of having disclosed to the observation of the  wise and virtuous men in our public Councils, who can rise above the smoke and vapour of party Spirit, the strength and the weakness of our public Institutions—I hope that the War has removed a strong and pernicious prejudice against the Navy—That it has proved how powerful a weapon it is, not only for the protection of our Commerce, and the annoyance of an European Enemy; but for the defence of our own territory—That it has inspired us not only with due Confidence in our own capacity of strength upon the Ocean, but with the full conviction that a developement of that Strength proportioned to that of our National growth, is among our most important interests and duties—That it has shewn us the principal defects of our Military Establishment, and pointed us to the remedies necessary to its improvement. That it has indicated the insufficiency of our system for the management of our finances, and pointed out to us the resources upon which in times of emergency the strongest  reliance may be placed—That it has weaned the friends of the present Administration from their fondness for embargoes, non intercourse, and commercial restrictions—And above all, I would hope that its tendency has been ultimately to cement the bonds of our National Union—That when the discordant Passions which have been excited by the conflicting opinions of National Interest for the last nine or ten years shall have subsided, both Parties will have learnt lessons of experience which may be improved to the general benefit of the whole.The termination of the War with Great–Britain has opened a new field of honour to our navy, which has already added to the rich harvest of their and their Country’s glory—Accounts have been received from Carthegena, that on the 20th: of June, the American Squadron, under the command of Commodore Decatur, defeated an Algerine Squadron, took and carried into that Port, the Admiral’s Ship, a frigate of 40 Guns, destroyed another frigate, and were in the pursuit of a Corvette with the prospect of capturing her also. I have no official account of this Victory but have no reason to doubt the fact—I have a Letter from Mr Shaler and Commodore Decatur, dated 13. June off Cadiz mentioning their intention of proceeding immediately off Algiers, and that the Squadron was to be followed by another of still greater force—May the progress and termination of this expedition fully correspond with the splendid success which has signalized its first operations! May the glory of rescuing ourselves and all Christendom from the piratical Barbarians of Africa, be reserved for the American Navy!How shall I speak of the Events which are at this moment taking place in France? when in this climate one cannot indulge mere Sentiment of compassion for the condition of that Country—Napoleon having concentrated his last effort in one desperate Battle has again been betrayed and overpowered—France has fallen—Louis 18th: has again been reinstated as king of France, and the Armies of all Europe, are ravaging and ransoming the Country of which they proclaim him the legitimate Sovereign—Napoleon after a second abdication of the Imperial dignity is skulking from the vengeance of all the kings and armies of Europe, who are panting for his blood, like tygers for the blood of a wolf—France must be blotted from the list of Nations, or she is hoarding a treasure of Revenge, which will be lavished again in the blood of the next Generation—The only security for the rest of Europe is in her impotence.Our arrangements for a domestick Establishment here are still to be made; we are yet at the lodgings which we took upon our first arrival; and the children are all with us—I am under embarrassments of various kinds, among which the most mortifying is that of our inability to receive with due attention the multitudes of our Countrymen, who come recommended to me from all parts of the United States. It is not worthy of me however to complain while the remedy is in my own hands.I have employed George to copy the three Letters which you request me to send you, and I now enclose them with this—I have added to them a copy of my Letter to you from Bruxelles, written on the 31st: of January last. I scarcely know whether you will find George’s hand–writing more legible than the press–copy—I had always thought that the saying of the Clown in Shakespear—that “to be well favoured is the gift of Fortune, but to write and read comes by Nature”—was a joke—George’s handwriting almost convinces me that the Clown is right—I am afraid he will never write a tolerable hand—He and his brothers are taking lessons not only of that elegant accomplishment but of the essential qualifications of dancing and fencing. I know not how George and John will succeed in their efforts to take a polish; but I pray they may ever preserve the ingenuousness of their dispositions and the purity of their morals.Believe me, ever affectionately your’s
				
					A.
				
				
			